Name: Commission Regulation (EC) No 1359/2003 of 31 July 2003 fixing the final amount of aid for dried fodder for the marketing year 2002/03
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  agricultural policy
 Date Published: nan

 Avis juridique important|32003R1359Commission Regulation (EC) No 1359/2003 of 31 July 2003 fixing the final amount of aid for dried fodder for the marketing year 2002/03 Official Journal L 194 , 01/08/2003 P. 0034 - 0034Commission Regulation (EC) No 1359/2003of 31 July 2003fixing the final amount of aid for dried fodder for the marketing year 2002/03THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 603/95 of 21 February 1995 on the common organisation of the market in dried fodder(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 18 thereof,Whereas:(1) Article 3(2) and (3) of Regulation (EC) No 603/95 fix the amounts of aid to be paid to processors for dehydrated fodder and sun-dried fodder produced during the 2002/03 marketing year up to the maximum guaranteed quantities laid down in Article 4(1) and (3) of that Regulation.(2) The information forwarded to the Commission by the Member States under the second indent of Article 15(a) of Commission Regulation (EC) No 785/95 of 6 April 1995 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organisation of the market in dried fodder(3), as last amended by Regulation (EC) No 1413/2001(4), indicates that the maximum guaranteed quantity for dehydrated fodder has been exceeded, and that the maximum guaranteed quantity for sun-dried fodder has not been exceeded.(3) It should therefore be laid down that the aid provided for in Regulation (EC) No 603/95 for dehydrated fodder should be reduced in accordance with Article 5 of that Regulation. The aid for sun-dried fodder should be paid to recipients in full.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1The aid for dehydrated fodder and sun-dried fodder provided for in Article 3(2) and (3) respectively of Regulation (EC) No 603/95 shall be paid as follows for the 2002/2003 marketing year:(a) the amount of aid for dried fodder shall be reduced to EUR 67,27 per tonne in all the Member States;(b) the aid for sun-dried fodder shall be paid in full.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 63, 21.3.1995, p. 1.(2) OJ L 131, 15.6.1995, p. 1.(3) OJ L 79, 7.4.1995, p. 5.(4) OJ L 191, 13.7.2001, p. 8.